DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, and 10-21 are pending in this application. Claims 10-21 are new claims. Claim 9 is canceled.
Claim Objections
Claims 3-6, 8, 10-14, 16-21 are objected to because of the following informalities: the dependent claims lack the article “The” at the beginning of each claim. See MPEP 608.01(n)(IV).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the preamble of the claim and the body of the claim are in disagreement. Specifically, applicant’s claims are directed to: “A tanning method” however the only active step in the method is to add one or more compounds of formula I to a composition 
Claims 3-6 are rejected because they depend from claim 1 and do not resolve the issue with respect to the conflict/disagreement between applicant’s preamble and applicant’s actual method steps claimed. 
--For the purposes of applying prior art the examiner is interpreting the method of claims 1 and 3-6 based on the method step which is a method comprising adding one or more compounds of formula I, to a composition, with the intended use that it is to be used topically (e.g. the examiner is only giving weight to this in that the composition cannot contain things harmful to the skin/body).
	Claim 2 is indefinite because it recites the limitation “the skin” in line 2 of the claim. However, it is unclear what skin applicants are referring to as nowhere in claim 2 has skin been mentioned 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (WO2007/013811) as evidenced by Wisebread (https://www.wisebread.com/19-.
Applicant’s claim:
-- A tanning method comprising adding compounds of formula I,


    PNG
    media_image1.png
    138
    311
    media_image1.png
    Greyscale

where
R1 and R2 stand, independently of one another, for
H,
-OH,
-straight-chain or branched 0-(C1- to C6-alkyl), where R1 and R2 may also together form an unsubstituted or substituted five-membered ring, in which one or two non-adjacent CH2 groups may be replaced by O and which may be substituted by at least one straight-chain or branched alkyl group having 1 to 6 C atoms,
and/or salts, conformers and/or solvates thereof, including mixtures thereof in all ratios, as a self-tanning substance to m a composition to be applied topically.
Because of the 112 rejection above over claim 1, the examiner is interpreting the method of claims 1 and 3-6 based on the method step which is a method comprising adding one or more compounds of formula I, to a composition, with the intended use that it is to be used topically (e.g. the examiner is only giving weight to this in that the composition cannot contain things harmful to the skin/body).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 3-4, and 6, Winkel teaches adding compounds of applicant’s formula I as a flavoring agent and specifically disclose that these flavoring agents can be used in/added to mouthwashes, wherein the compounds of applicant’s formula I, include specifically N-(3,4-dimethoxybenzyl)urea (applicant’s le) (see Winkel claim 8) in amounts of at least 1 wt% of the composition which would obviously read on the instantly claimed amount (See claim 8; pg. 9, In. 7-14; abstract; pg. 5, In. 13-7; pg. 10, In. 22-24; Claims 1-2, 6-7; 8), and wherein these compositions comprise alcohol, specifically ethanol as a carrier (See pg. 9, In. 28-31), which is suitable for topical applications and which are applied topically to the body, e.g. in mouthwash, etc. wherein the compounds of formula I function as a flavoring agents (see entire document; abstract; pg. 5, In. 13-7; pg. 10, In. 22-24; Claims 1-2, 6-7; 8).
	Regarding applicant’s intended use “to be applied topically”, the compositions of Winkel are appropriate for topical application, especially since as is evidenced by Wisebread and Seattletimes it was known to use mouthwashes as a facial astringent or on the scalp or as a bruise treatment, e.g. all topical applications to skin (See wisebread entire document), and as a skin treatment for acne (see seattletimes first letter).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Winkel merely does not teach an express example wherein applicant’s compounds of formula (I) are added to a mouthwash composition.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to develop the instantly claimed method of adding compounds of applicant’s formula I, e.g. applicant’s I-e, to compositions which are intended to be applied topically because it was known in the art to add the claimed compounds of formula I, e.g. applicant’s I-e which is expressly disclosed by Winkel .


Claims 2, 7-8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (WO2007/013811) and further in view of Wisebread (https://www.wisebread.com/19-money-saving-uses-for-mouthwash), Seattletimes (https://www.seattletimes.com/seattle-news/health/mouthwash-as-an-acne-treatment/), Smith et al. (Food Technology, 2003, 57(5), 46-59).
Applicant’s claim:
-- A method comprising topically applying one or more compounds of formula I to the skin.

    PNG
    media_image1.png
    138
    311
    media_image1.png
    Greyscale


where
R1 and R2 stand, independently of one another, for
H,
-OH,
1 and R2 may also together form an unsubstituted or substituted five-membered ring, in which one or two non-adjacent CH2 groups may be replaced by O and which may be substituted by at least one straight-chain or branched alkyl group having 1 to 6 C atoms,
and/or salts, conformers and/or solvates thereof, including mixtures thereof in all ratios, in an amount sufficient for increasing melanin synthesis, for improving melanin transport and/or for improving distribution of melanin in suprabasal layers.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 2, 7, 10-11, and 13, Winkel teaches using compounds of applicant’s formula I as a flavoring agent and specifically disclose that these flavoring agents can be used in mouthwashes, wherein the compounds of applicant’s formula I, include specifically N-(3,4-dimethoxybenzyl)urea (applicant’s le) (see Winkel claim 8) in amounts of at least 1 wt% of the composition which would obviously read on the instantly claimed amount sufficient to increase melanin synthesis since applicant’s claim compositions using from 0.1-10% by weight of these compounds in their compositions (see Winkel: pg. 9, In. 7-14) and alcohol, specifically ethanol as a carrier (See pg. 9, In. 28-31), which is suitable for topical applications and which are applied topically to the body, e.g. in mouthwash, etc. wherein the compounds of formula I function as a flavoring agents which are applied topically (see entire document; abstract; pg. 5, In. 13-7; pg. 10, In. 22-24; Claims 1-2, 6-7; 8).
Regarding claim 2, 10-11, and 13, Winkel teaches wherein the instantly claimed compounds of formula I, specifically see Winkel’s formula I wherein R2 and R3 are preferably OMe groups, Y is CH2, and X is O, and R1 and R4 are H, which is specifically claimed as N-(3,4-dimethoxybenzyl)urea (see pg. 7, In. 10-30; Claim 8), and is taught to be a flavoring agent that can be applied topically in oral care products, specifically a mouthwash and as such would read on the instantly claimed method of topically applying the compounds to increase melanin 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 2, 10-11, and 13, Winkel does not teach wherein the compounds of formula I are applied to skin in the claimed amounts though Winkel does teach wherein their oral care compositions/mouthwashes comprise overlapping amounts of compounds of formula I, e.g. the same amounts which are instantly claimed to be effective for increasing melanin synthesis/transport, etc. However, these deficiencies in Winkel are addressed by Wisebread and Seattletimes.
	Wisebread teaches that it was known to use mouthwashes (alcohol based, like those disclosed in Winkel) as a facial astringent or on the scalp or as a bruise treatment, e.g. all topical applications to skin (See entire document).
	Seattletimes teaches it was known to use listerine (an alcohol based mouthwash) as a skin treatment for acne (see first letter).
	Regarding claim 8, Winkel also does not teach wherein their composition further comprises an additional self-tanning agent. However, this deficiency in Winkel is addressed by Smith. 
Smith teaches that dihydroxyacetone is a known flavoring agent (it is also a known self-tanning substance as it is one of the instantly preferred/disclosed additional self-tanning substances) (See Smith pg. 52, Table 1, middle column FEMA No. 4033; pg. 47, left col. first full paragraph, says compounds in table 1 are GRAS flavoring substances).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to incorporate dihydroxyacetone into the formulation of Winkel as an additional flavoring agent because Winkel teaches that their compositions can comprise additional flavoring agents see pg. 9, In. 7-20. One of ordinary skill in the art would be motivated to do this in order to provide different flavored toothpastes and mouthwashes.
Additionally, it would be obvious to apply these compositions topically to skin in the instantly claimed amounts which increase melanin synthesis/transport, etc. since Wisebread teaches that it was known to applying alcohol containing mouthwashes to skin as a facial toner and Seattletimes which teaches that it was known to use listerine mouthwash to treat acne (listerine is an alcohol based mouthwash) by applying the listerine mouthwash to the skin and Winkel teaches using amounts of the claimed compounds of formula I in mouthwashes, specifically alcohol based mouthwashes as flavoring agents, and these compounds in these amounts when applied to skin in the manner of Wisebread or Seattletimes are obviously increasing melanin synthesis/transport in these tissues since Winkel in view of Smith, Wisebread and Seattletimes teaches all of the active steps which are required by the claimed method by applying the mouthwash compositions comprising compounds of formula I, specifically Ie (with or without dihydroxyacetone as an additional flavoring agent as taught by Smith) in the claimed amounts.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgna (Il Farmaco…, 1977, 32(11), 813-826) and further in view of Douros et al (US3728454) as evidenced by US6214322 (‘322), and Olin et al. (US3867426).

Applicant’s claim:
-- A preparation comprising a vehicle which is suitable for topical application and at least one compound of formula Ic in an amount of 0.01 to 10% by weight,


    PNG
    media_image2.png
    94
    336
    media_image2.png
    Greyscale

and/or salts, conformers and/or solvates thereof, including mixtures thereof in all ratios.


Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 15, Borgna teaches that applicant’s compound Ic  (Borgna’s XCI in table 1) was known to be applied topically as a preparation against weeds, as applicant’s specification defines topically/”can be applied topically” to mean that the preparation is used 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 15 and 17-20, Borgna does not specifically disclose which vehicles are used to perform their topical application of applicant’s formula Ic to weeds or the specifically claimed concentrations, or what form their preparation/composition comprising applicant’s compound of formula Ic takes when being applied to weeds or what vehicles/exicipients are included in the composition. However, this deficiencies in Borgna are addressed by Olin. The examiner notes, however, that Borgna does teach concentrations of 6g/ha were initially applied to the weeds which is topical application. However, these deficiencies in Borgna are addressed by Olin.
Olin teaches that other benzene/phenyl urea compounds were known in the art to be useful as herbicides and that these compounds were routinely applied with known agriculturally acceptable vehicles topically to weeds and wherein the active agents were routinely used in amounts of 0.5-95 parts by weight of the formulation which reads on the claimed 0.1-10 wt% instantly claimed, and wherein the composition can take the form of an emulsion when applied (E.g. emulsifiable concentrate which are diluted prior to application) and can comprise surfactants/emulsifiers, and wherein the liquid carrier/vehicle can be the instantly claimed  talc, silica, etc. (See entire document; abstract; Col. 23, ln. 1-31; Col. 23, ln. 65-Col 24, ln. 5; Col. 24, ln. 42-59;  Col. 24, ln. 6-59).
Regarding claim 16, Borgna does not specifically teach wherein the composition further comprises an additional self-tanning agent. However, this deficiency in Borgna is addressed by Douros which teaches that alloxan which is a known self-tanning agent (as evidenced by ‘322 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the instantly claimed preparation suitable for topical application because applicants have defined “can be applied topically” means that the preparation is used externally and locally which is exactly how the herbicidal compounds and composition of Borgna are being applied. Regarding the instantly claimed vehicles and amounts of compound Ic. It would have been obvious to formulate the herbicidal compounds of Borgna with the carriers of Olin because the claimed vehicles, additives/excipients, and formulation types are all known vehicles, excipients e.g. surfactants, and formulation types for forming herbicidal compositions specifically with other benzyl and phenyl urea containing herbicidal active agents. Additionally, it also would have been obvious to add an additional self-tanning agent, e.g. alloxan to the formulation of Borgna and Olin in order to develop the instantly claimed preparation because alloxan is a known herbicidal/pesticidal active agent and also a known self-tanning agent and it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Response to Arguments/Remarks
Applicant’s amendments to the claims have prompted the new/revised grounds of rejection under 112 (b), and 103 which are presented herein. Applicant’s amendments to the claims have rendered the previous 112, 101, and 103 rejections moot and these rejections have been withdrawn by the examiner. Insofar as they pertain to the new/revised grounds of rejection applicant’s arguments are addressed herein. 
Applicants argue that Winkel is addressed to flavoring agents not to topical application. The examiner respectfully points out that claim 1 is now only requires the step of adding the compound of formula I to a composition, with an intended use to be applied topically which is not an active method step and as Winkel teaches adding applicant’s compounds of formula I to compositions, e.g. mouthwashes which are applied topically to the mouth and which can be applied topically to the skin as is evidenced taught by seattletimes and wisebread then Winkel in view of these references now renders applicant’s claims 1, 3-4 and 6 obvious.
Further applicant’s claim 2 now requires application to the skin but as is discussed above Winkel teaches adding the same amount of compounds of applicant’s formula I, specifically discloses applicant’s Ie, to mouthwashes and other compositions as a flavoring agent in amounts greater than 1 wt% which reads on the instantly claimed/disclosed amounts of compounds of applicant’s formula I that are used in the instant compositions and as is evidenced by wisebread and seattletimes it was known to use mouthwashes which contain alcohol (like those taught by Winkel) on the skin for treating acne, and as a facial astringent, etc. Thus, Winkel in view of wisebread and seattletimes also renders the method of claims 2, 10-11, and 13 obvious and the preparation of claims 7-8 obvious as is discussed above. 

Regarding applicant’s new claims 14-21 which are specifically directed to compositions and methods which use applicant’s compound Ic, the only prior art the examiner found which disclosed these compounds for other uses was Borgna () which is in Italian but which discloses herbicidal activity with compound Ic and some related compounds.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-8 and 10-20 are rejected. Claim 21 is objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/            Primary Examiner, Art Unit 1616